Citation Nr: 1112942	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-30 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder degenerative joint disease.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to October 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board observes that the Veteran also perfected appeals with respect to the issues of entitlement to service connection for Bells Palsy and entitlement to service connection or a left eye disability.  The record shows that the RO granted service connection for these issues in a July 2010 rating decision.  Such action by the RO is considered a full grant of the benefits sought and, thus, the Board no longer has jurisdiction over the claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)  (noting that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

On her November 2009 VA Form 9, Appeal to Board of Veterans' Appeals , the Veteran requested a Board hearing in Washington, D.C. for the claims of entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative arthritis, entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine degenerative arthritis, and entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease.  The Board will contact her to schedule a hearing in Washington, D.C. as to those claims. 

During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Louisville, Kentucky RO, which has certified the case for appellate review.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that her appeal for an initial evaluation in excess of 10 percent for right knee degenerative joint disease be withdrawn.

2.  Prior to the promulgation of a decision in the appeal, the Veteran requested that her appeal for an initial evaluation in excess of 10 percent for right shoulder degenerative joint disease be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for an initial evaluation in excess of 10 percent for right knee degenerative joint disease have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal an initial evaluation in excess of 10 percent for right shoulder degenerative joint disease have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

In a statement received by the RO in October 2010, the Veteran indicated that she was "satisfied with the rating for the right knee and that does NOT need to be continued at this time."  She further stated that she only wanted to continue her appeal with respect to her left knee, neck, and back claims and that she was completely satisfied with everything else.  Because the Veteran has clearly indicated her wish to withdrawal these two issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the appeals of an initial evaluation in excess of 10 percent for right knee degenerative joint disease and an initial evaluation in excess of 10 percent for right shoulder degenerative joint disease, and they are therefore dismissed.


ORDER

The appeal for an initial evaluation in excess of 10 percent for right knee degenerative joint disease is dismissed.

The appeal for an initial evaluation in excess of 10 percent for right shoulder degenerative joint disease is dismissed.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


